           Case 1:19-cv-04655-RA Document 24 Filed 01/20/20 Page 1 of 1




                                      ALEXIS G. PADILLA
                                          Attorney at Law
                                       575 Decatur Street #3
                                       Brooklyn, NY 11233
                                         Tel. 917 238 2993
                                    alexpadilla722@gmail.com
                                                                                    January 20, 2020
BYECF
Hon. District Judge Ronnie Abrams                                    r.=========:,;;;;:;.;..;;:;;;...;;.;.;;;=-·-·1
United States District Court                                           USDC-SDNY
Southern District of New York
                                                                       DOCUMENT
40 Foley Square
New York, NY 10007                                                      ELECTRONICALLY FILED
                                                                       DOC #: _ ___,.-,--~--
       Re:     Davis v. City of New York, et al.                       DATE FILED: / /7,,( f_?.-10
               19 CV 4655 (RA)

Your Honor:

        My office represents the plaintiff, Bryan Davis, in the above-referenced matter. I write to
respectfully request an adjournment of the initial conference currently scheduled for Friday,
January 24th at 11 :45 A.M. I have another conference that was previously scheduled before
Magistrate Judge Bulsara in the Eastern District that will overlap with the conference before
Your Honor. I have conferred with opposing counsel and they consent to this request. We have
agreed on January 30 th and February 3rd as potential adjournment dates that work for both sides.
This is plaintiff's first request for an adjournment of this conference. I thank the Court in
advance for its time and attention to this matter.

                                                     Respectfully submitted,

                                                     Isl

                                                     Alexis G. Padilla, Esq.
                                                     Attorney for Bryan Davis

Cc:    BYECF
       James Jimenez, Esq.
                                                   Application granted. The initial conference
       New York City Law Dept.
                                                   scheduled for January 24, 2020 is hereby adjourned
       Attorneys for Defendants                    to January 30, 2020 at 11 :30 a.m.

                                                   SO ORDERED.
